Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an apparatus and method for compressing data, the apparatus comprising inter alia: a memory and a processor to: encode an input stream based on preceding data in the input stream; select a compression scheme from among multiple compression schemes for the encoded input stream based on characteristics of the encoded input stream, wherein to select a compression scheme from among multiple compression schemes for the encoded input stream based on characteristics of the encoded input stream, the at least one processor is to: determine a gap between two character string matches, the two character string matches comprising first and second character string matches, wherein the second character string match is a same character string as the first character string match or a different character string than the first character string match; and apply the selected compression scheme to the encoded input stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845